Case: 2:19-cv-05028-MHW-KAJ Doc #: 17 Filed: 06/25/20 Page: 1 of 1 PAGEID #: 938




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Christina W. France,

      Plaintiff,

      v.                                            Case No. 2:19–cv–5028

                                                    Judge Michael H. Watson
Commissioner of                                     Magistrate Judge Jolson
Social Security,

      Defendant.
                                       ORDER

      The parties have stipulated to an award of fees under the Equal Access to

Justice Act (“EAJA”) in this social security case. ECF No. 16. Pursuant to that

stipulation, Plaintiff is awarded the sum of $3,129.50 in fees and no costs. The

award satisfies all of Plaintiff’s claims for fees, costs, and expenses under 28

U.S.C. § 2412. Any fees paid belong to Plaintiff and can be offset to satisfy any

pre-existing debt that Plaintiff owes the United States, pursuant to the decision in

Astrue v. Ratliff, 560 U.S. 586 (2010). If counsel for the parties can verify that

Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct

that the award be made payable to Plaintiff’s attorney pursuant to the EAJA

assignment duly signed by Plaintiff.

      IT IS SO ORDERED.

                                       __/s/ Michael H. Watson___________
                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT
